ORDER
PER CURIAM.
Jason Lynch (hereinafter, “Appellant”) appeals from the trial court’s judgment after a jury convicted him of one count of domestic assault in the first degree, Section 565.072.1 RSMo (2000). The trial court sentenced Appellant, a prior and persistent offender, to twenty-five years’ imprisonment. Appellant raises one point on appeal, arguing the trial court committed plain error when it failed to sua sponte strike testimony commenting upon his failure to make an exculpatory statement after being arrested and informed of his Miranda rights.
We have reviewed the briefs of the parties, the legal file, and the transcript on appeal and find no error, plain or otherwise. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).